Case 3:20-cv-00611-SPM Document 12 Filed 04/09/21 Page 1 of 4 Page ID #118



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TERRY RAY FITCH

                       Petitioner,

 v.
                                                Case No. 20-CV-00611-SPM
 ERIC WILLIAMS, Warden,
 FCI Greenville

                       Respondent.

                            MEMORANDUM AND ORDER

McGLYNN, District Judge:

          Petitioner Terry Ray Fitch filed a Petition for Writ of Habeas Corpus pursuant

to 28 U.S.C. § 2241, challenging the Bureau of Prisons’ (“BOP”) calculation of his

sentence (Doc. 1). Fitch contends that he should receive credit on his federal sentence

starting either on October 9, 2016, the date of his arrest, or on December 31, 2017,

the date he was allegedly charged for his federal offense (Id.).

          Respondent Eric Williams (“Williams”) argues that Fitch’s Petition should be

dismissed because he failed to exhaust his administrative remedies prior to filing and

because the time at issue was properly credited to Fitch’s prior state sentence (Docs.

9, 11).

                         FACTUAL & PROCEDURAL BACKGROUND

          On February 5, 2016, Fitch was released via parole and began to serve a three-

year term of mandatory supervised release pursuant to cases 2011CF460 and

2011CF543, which arose out of the Fourteenth Judicial Circuit in Rock Island, Illinois

(Doc. 9, Ex. 1 at ¶ 3). Fitch was arrested again on October 9, 2016 and charged with

                                         Page 1 of 4
Case 3:20-cv-00611-SPM Document 12 Filed 04/09/21 Page 2 of 4 Page ID #119



federal offenses, which resulted in his mandatory supervised release being revoked

(Id. at ¶ 4). The federal court ultimately imposed a 210-month term of confinement,

to run consecutive to his prior state sentence (Id. at ¶ 6). After the Illinois Department

of Corrections calculated that his three-year mandatory supervised release term for

his state sentence was satisfied on February 11, 2019, Fitch was released to the

exclusive custody of federal authorities on July 17, 2019 (Id. at ¶¶ 9, 10).

      On October 29, 2019, Fitch initiated the administrative remedy process by

filing a “BP-9”, which was denied (Doc. 9, Ex. 2 at ¶ 6). Fitch then appealed the denial

via a “BP-10” on December 3, 2019 and was similarly denied (Id. at ¶ 7). When filing

his “BP-11”, Fitch’s initial two submissions were rejected for lack of proper form (Id.

at ¶¶ 8,9). His third submission, submitted on August 19, 2020, was accepted for

consideration by the National Appeals Administrator, who closed his appeal with an

explanation on October 7, 2020 (Id. at ¶ 10).

      While Fitch was perfecting his “BP-11” submission, he commenced the instant

§ 2241 petition on June 24, 2020 (Doc. 1).

                                      DISCUSSION

      The Attorney General, acting through the BOP, calculates a defendant’s

sentence “as an administrative matter when imprisoning the defendant.” United

States v. Wilson, 503 U.S. 329, 335 (1992). A federal prisoner may seek judicial review

of this calculation in a § 2241 petition. Romandine v. United States, 205 F.3d 731, 736

(7th Cir. 2000). However, such claims are only reviewable after administrative

remedies have been exhausted. Clemente v. Allen, 120 F.3d 703, 705 (7th Cir. 1997).

Though there are certain narrow exceptions to this exhaustion requirement for § 2241

                                        Page 2 of 4
Case 3:20-cv-00611-SPM Document 12 Filed 04/09/21 Page 3 of 4 Page ID #120



petitions, federal prisoners who invoke this burden face a high hurdle. Richmond v.

Scibana, 387 F.3d 602, 604 (7th Cir. 2004).

      Here, Fitch himself admits that he had not yet received a reply from his

administrative appeal at the “BP-11” level at the time of filing of this § 2241 petition.

(Doc. 1 at p. 3). Fitch has also not asserted that any exception to the exhaustion

requirement applies and the record shows that Fitch received a reply to his “BP-11”

appeal on October 7, 2020 (Doc. 9 at p. 6). Therefore, Fitch failed to exhaust his

administrative remedies prior to filing and this Petition should be denied.

      However, even if Fitch had properly exhausted his administrative remedies,

he would still not be entitled to the relief he seeks. 18 U.S.C. § 3585 governs the BOP’s

sentencing calculations and states that:

      (a) Commencement of sentence. A sentence to a term of imprisonment
      commences on the date the defendant is received in custody awaiting
      transportation to, or arrives voluntarily to commence service of sentence
      at, the official detention facility at which the sentence is to be served.

      (b) Credit for prior custody. A defendant shall be given credit toward the
      service of a term of imprisonment for any time he has spent in official
      detention prior to the date the sentence commences—

             (1) as a result of the offense for which the sentence was imposed;
             or

             (2) as a result of any other charge for which the defendant was
             arrested after the commission of the offense for which the
             sentence was imposed;

      that has not been credited against another sentence.

18 U.S.C. § 3585.

      The Seventh Circuit has consistently held that the time a federal prisoner

spends in pre-sentence custody can only be credited towards his federal sentence if it

                                        Page 3 of 4
Case 3:20-cv-00611-SPM Document 12 Filed 04/09/21 Page 4 of 4 Page ID #121



has not been credited against another sentence. See United States v. Walker, 98 F.3d

944, 945 (7th Cir. 1996) (“The statute [§ 3585(b)] is explicit that you can get credit

against only one sentence, and the defendant was already getting credit against the

sentence for his parole violation.”); United States v. Ross, 219 F.3d 592, 594 (7th Cir.

2000); Grigsby v. Bledsoe, 223 F.App’x 486, 489 (7th Cir. 2007).

      Here, Fitch has already been given credit on his federal sentence from October

9, 2016 to October 12, 2016 and from February 12, 2019 to July 16, 2019 (Doc. 9 at p.

10). Though he was released from custody via parole on February 5, 2016, Fitch was

arrested again on October 9, 2016 and subject to mandatory supervised release

revocation (Doc 9, Ex. 1 at ¶¶ 3, 4). This meant that Fitch was required to serve out

the remainder of his three-year mandatory supervised release term for his state

sentence, which was completed on February 11, 2019 (Id. at ¶ 9). Therefore, Fitch is

not entitled to such credit for the intervening time, between October 13, 2016 and

February 11, 2019, because this time is already being credited towards his prior state

sentence. 18 U.S.C. § 3585(b).

                                     CONCLUSION


      Terry Ray Fitch’s Petition for habeas relief pursuant to 28 U.S.C. § 2241 (Doc.

1) is DENIED.

IT IS SO ORDERED.

DATED: April 9, 2021
                                                s/Stephen P. McGlynn
                                                STEPHEN P. McGLYNN
                                                United States District Judge




                                       Page 4 of 4
